Title: To Alexander Hamilton from Thomas Billington, 22 July 1799
From: Billington, Thomas
To: Hamilton, Alexander


          
            Sir,
            Philada. 22 July 1799
          
          The Secretary of the War department hath requested me to Apply to you for Patterns of the Coats & Vests for the Cavalry, and as they will be speedily be wanted the sooner I am furnished with them the more it will Oblige your Most Obedient Humble Servant—
          
            Thos. Billington
          
          Major Genl. Alexander Hamilton
        